[Cite as Abdulrahaman v. Dept. of Rehab. & Corr., 2009-Ohio-7016.]

                                                      Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




ABDUL ABDULRAHAMAN

       Plaintiff

       v.

DEPARTMENT OF REHABILITATION AND CORRECTION, et al.

       Defendants

            Case No. 2007-01126

Judge Joseph T. Clark
Magistrate Steven A. Larson

JUDGMENT ENTRY




        {¶ 1} On September 28, 2009, the magistrate issued a decision recommending
judgment for defendants.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendants. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2007-01126                   -2-                 JUDGMENT ENTRY

                                     _____________________________________
                                     JOSEPH T. CLARK
                                     Judge

cc:


Stephanie D. Pestello-Sharf            Abdul Abdulrahaman, #487-773
Assistant Attorney General             P.O. Box 45699
150 East Gay Street, 18th Floor        Lucasville, Ohio 45699
Columbus, Ohio 43215-3130

Magistrate Steven A. Larson

MR/cmd
Filed November 3, 2009
To S.C. reporter December 29, 2009